807 So. 2d 790 (2002)
Carmen Garcia SILVEUS, Petitioner,
v.
Michael J. SILVEUS, Respondent.
No. 2D99-2447.
District Court of Appeal of Florida, Second District.
February 22, 2002.
Jeffrey A. Blau, Tampa, for Petitioner.
Mark A. Neumaier, Tampa, for Respondent.
NORTHCUTT, Judge.
We grant certiorari and quash the Order Directing Release of Wife's Psychological Records. The petitioner did not place her mental health in issue by presenting evidence to counter the respondent's allegations that the petitioner was mentally unstable. See Leonard v. Leonard, 673 So. 2d 97 (Fla. 1st DCA 1996); Palm Beach County Sch. Bd. v. Morrison, 621 So. 2d 464 (Fla. 4th DCA 1993); Peisach v. Antuna, 539 So. 2d 544 (Fla. 3d DCA 1989).
PARKER and CASANUEVA, JJ., Concur.